Citation Nr: 0739955	
Decision Date: 12/19/07    Archive Date: 12/26/07

DOCKET NO.  06-28 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a chronic bilateral 
first (great) toe disorder to include ingrown toenail 
residuals.  

2.  Entitlement to service connection for a chronic disorder 
claimed as the result of ionizing radiation exposure.  

3.  Entitlement to service connection for a chronic right hip 
disorder.  

4.  Entitlement to service connection for chronic Wilson's 
disease.  

5.  Entitlement to an initial disability evaluation in excess 
of 10 percent for the veteran's post-operative right tibial 
and fibular fracture residuals and right knee patellar 
tendonitis.  

6.  Entitlement to an initial disability evaluation in excess 
of 10 percent for the veteran's labyrinthitis with benign 
positional vertigo and tinnitus.  

7.  Entitlement to separate compensable disability evaluation 
for the veteran's tinnitus.  

8.  Entitlement to an initial compensable disability 
evaluation for the veteran's post-operative appendectomy scar 
residuals with a history of a hernia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from April 1981 to November 
2004.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) which, in 
pertinent part, established service connection for both 
post-operative right tibial and fibular fracture residuals 
with right knee patellar tendonitis and labyrinthitis with 
benign positional vertigo and tinnitus; assigned initial 10 
percent evaluations for those disabilities; established 
service connection for post-operative appendectomy scar 
residuals with a history of a hernia; assigned a 
noncompensable evaluation for that disability; and denied 
service connection for a chronic bilateral first (great) toe 
disorder to include ingrown toenail excision residuals, a 
chronic disorder claimed as the result of ionizing radiation 
exposure, a chronic right hip disorder, and chronic Wilson's 
disease.  In June 2007, the veteran was afforded a hearing 
before the undersigned Veterans Law Judge sitting at the RO. 

The Board observes that the veteran has appealed from the 
initial evaluations assigned for his service-connected 
post-operative right tibial and fibular fracture residuals 
and right knee patellar tendonitis; labyrinthitis with 
positional vertigo and tinnitus; and post-operative 
appendectomy scar residuals with a history of a hernia.  In 
Fenderson v. West, 12 Vet. App. 119 (1999), the United States 
Court of Appeals for Veterans Claims (Court) addressed a 
similar appeal and directed that it was specifically not a 
claim for an increased disability evaluation.  However, the 
Court did not provided a specific name for the issue in lieu 
of "increased disability evaluation."  In the absence of 
such direction, the Board has framed the issues as 
entitlement to an initial disability evaluation in excess of 
10 percent for the veteran's post-operative right tibial and 
fibular fracture residuals and right knee patellar 
tendonitis; an initial disability evaluation in excess of 10 
percent for his labyrinthitis with benign positional vertigo 
and tinnitus; a separate compensable disability evaluation 
for his tinnitus; and an initial compensable disability 
evaluation for his post-operative appendectomy scar residuals 
with a history of a hernia.  The veteran is not prejudiced by 
such action.  The Board has not dismissed any issue and the 
law and regulations governing the evaluation of disabilities 
is the same regardless of how the issue is styled.  

The issues of the veteran's entitlement to service connection 
for both a chronic right hip disorder and chronic Wilson's 
disease; increased initial evaluations for his  
post-operative right tibial and fibular fracture residuals 
and right knee patellar tendonitis, labyrinthitis with 
positional vertigo and tinnitus, and post-operative 
appendectomy scar residuals with a history of a hernia; and a 
separate compensable evaluation for his tinnitus are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  The Department of Veterans Affairs (VA) will 
notify the veteran if further action is required on his part.  


FINDINGS OF FACT

1.  The veteran was treated for right and left first (great) 
toe ingrown toenails and a right first (great) toe injury 
during active service.  

2.  A chronic first (great) toe disorder was not shown during 
active service or at any time thereafter.  

3.  A chronic disorder claimed as the result of ionizing 
radiation exposure was not shown during active service or at 
any time thereafter.  


CONCLUSIONS OF LAW

1.  A chronic bilateral first (great) toe disorder to include 
ingrown toenail excision residuals was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.326(a) (2007).  

2.  A chronic disorder claimed as the result of ionizing 
radiation exposure was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a Veterans Claims Assistance Act of 2000 
(VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
veteran's claims of entitlement to service connection for a 
chronic bilateral first (great) toe disorder and a chronic 
disorder claimed as the result of ionizing radiation 
exposure, the Board observes that the RO issued VCAA notices 
to the veteran in August 2004, September 2006, and August 
2007 which informed him of the evidence generally needed to 
support a claim of entitlement to service connection and the 
assignment of an evaluation and effective date for an initial 
award of service connection; what actions he needed to 
undertake; and how the VA would assist him in developing his 
claims.  The August 2004 VCAA notice was issued prior to the 
December 2004 rating decision from which the instant appeal 
arises.  

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  The veteran was 
afforded multiple VA examinations for compensation purposes.  
The examination reports are of record.  The veteran was 
afforded a hearing before the undersigned Veterans Law Judge 
sitting at the RO.  The hearing transcript is of record.  
There remains no issue as to the substantial completeness of 
the veteran's claims.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2007).  Any duty 
imposed on the VA, including the duty to assist and to 
provide notification, has been met.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006); Sanders v. Nicholson, 487 F.3d 881 (C.A. Fed. 
2007).  


II.  Service Connection

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2007).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).  
A.  Chronic Bilateral First (Great) Toe Disorder

The veteran's service medical records indicate that he was 
treated for ingrown first (great) toenails on multiple 
occasions.  Clinical documentation dated in November and 
December 1984 notes that the veteran was found to have an 
ingrown left first toenail and subsequently underwent a 
partial onyectomy.  Treatment records dated in July 1985 
state that the veteran was diagnosed with onychocryptosis and 
underwent surgical removal of the affected nail boarders with 
phenolization of the matrix.  Clinical documentation dated in 
September 1985 indicates that the veteran was diagnosed with 
an ingrown right first toenail and subsequently underwent 
excision of the medial nail spike.  Clinical documentation 
dated in April 1986 reflects that the veteran was diagnosed 
with onychocryptosis of the right hallux nail border.  He 
subsequently underwent excision of the right first toenail 
border.  An August 1986 treatment record states that the 
veteran underwent removal of the right hallux nail lateral 
border.  

At an August 2004 pre-separation VA examination for 
compensation purposes, the veteran presented a history of 
"bilateral ingrown toenail removal in 1986 and 1989."  He 
denied any current ingrown toenails.  The VA examiner 
observed that the veteran's "toenails do not appear to be 
infected."  The veteran was diagnosed with "bilateral 
ingrown toenail removals, quiescent at this time."  

An October 2004 treatment record states that the veteran 
reported that his right first toenail had turned black.  He 
reported that he had dropped an object on his toe.  
Impressions of right great toe trauma and "toenail [with] 
subungual hematoma - old" were advanced.   

In his November 2005 notice of disagreement (NOD), the 
veteran stated that his "toenail problems continue today and 
were from casting and nerve problems from when leg was 
broken."  At the June 2007 hearing before the undersigned 
Veterans Law Judge sitting at the RO, the veteran testified 
that he did not receive any ongoing medical or podiatric 
treatment for his toes.  He clarified that he treated his 
toenails by having frequent pedicures at a nail salon.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and written statements on 
appeal.  The veteran was treated for multiple right and left 
first (great) toe ingrown toenails and an October 2004 right 
first (great) toe injury during active service.  At the 
August 2004 pre-separation VA examination for compensation 
purposes, the veteran was found to exhibit essentially 
asymptomatic toenails, bilaterally.  While he indicated in 
his NOD that he experienced ongoing toenail problems, the 
veteran clarified at the hearing on appeal that he required 
no more than to have frequent pedicures to maintain his 
toenails.  The absence of any reported toenail abnormalities 
at the August 2004 VA examination for compensation purposes 
and the veteran's testimony on appeal, when viewed together, 
belie a conclusion that the veteran has a chronic first 
(great) toe disorder.  

In the absence of evidence of current disability, there can 
be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  Therefore, the Board concludes that service 
connection is not warranted for a bilateral first (great) toe 
disorder to include ingrown toenail excision residuals.  

B.  Chronic Radiation Exposure Residuals

The veteran's service medical records make no reference to 
any ionizing radiation-related disorder or injury.  A June 
1995 Air Force memorandum entitled "Radioactive Material 
Incident - Helicopter Accident, 6 June 1995" indicates that 
a United States military helicopter burned on a helipad after 
an engine fire in the Republic of Korea and an amount of 
Strontium 90 was released.  A handwritten notation on the 
memorandum signed by the veteran indicates that the veteran 
and several other servicemen worked at the incident site 
while the helicopter was still smoldering and sat in the 
affected area while digging for a missing crew weapon.  

At the August 2004 pre-separation VA examination for 
compensation purposes, the veteran reported that he had been 
exposed to Strontium 90 while serving as a safety officer at 
the helicopter crash site.  He denied any current disability.  
A diagnosis of "exposure to radiation in 1985, quiescent at 
this time" was advanced.  

In his November 2005 NOD, the veteran advanced that his 
inservice radiation "exposure may not have any disabling 
condition at this time, but is service-connected."  At the 
June 2007 hearing before the undersigned Veterans Law Judge 
sitting at the RO, the veteran testified that he was unaware 
of currently suffering from "any particular diseases or 
disabilities" related to his claimed inservice ionizing 
radiation exposure.  

The post-service clinical documentation does not reflect that 
the veteran complained of or exhibited any ionizing 
radiation-related disability.  The veteran has testified that 
he is unaware having any current disability related to his 
alleged inservice ionizing radiation exposure. Given the 
absence of evidence of any current disability, service 
connection is denied for a chronic disorder claimed as the 
result of ionizing radiation exposure.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  


ORDER

Service connection for a chronic bilateral first (great) toe 
disorder to include ingrown toenail excision residuals is 
denied.  

Service connection for a chronic disorder claimed as the 
result of ionizing radiation exposure is denied.  


REMAND

The veteran asserts that service connection is warranted for 
a chronic right hip disorder and Wilson's disease and that 
the record supports the assignment of higher initial 
evaluations for his post-operative right tibial and fibular 
fracture residuals and right knee patellar tendonitis, 
labyrinthitis with benign positional vertigo and tinnitus, 
and post-operative appendectomy scar residuals and a separate 
compensable evaluation for his tinnitus.  

A June 2007 written statement from Joel Rudman, M.D., 
indicates that he had treated the veteran for his right lower 
extremity disabilities and his post-operative appendectomy 
scar residuals.  At the June 2007 hearing before the 
undersigned Veterans Law Judge sitting at the RO, the veteran 
testified that Dr. Rudman was his family physician.  He 
reported being treated by the doctor for his Wilson's 
disease, labyrinthitis/dizziness, and post-operative 
appendectomy scar residuals.  Clinical documentation of the 
cited treatment is not of record.  The VA should obtain all 
relevant VA and private treatment records which could 
potentially be helpful in resolving the veteran's claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

The veteran testified on appeal that his service-connected 
right tibial and fibular fracture residuals, right knee 
patellar tendonitis, labyrinthitis with benign positional 
vertigo and tinnitus, and post-operative appendectomy scar 
residuals have increased in severity.  He stated that he 
experiences chronic hearing loss disability related to his 
military duties as a helicopter pilot.  The VA's duty to 
assist includes, in appropriate cases, the duty to conduct a 
thorough and contemporaneous medical examination which is 
accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 
88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 
(1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Therefore, the Board finds that an additional evaluation 
would be helpful in resolving the issues raised by the 
instant appeal.  

Accordingly, this case is REMANDED for the following action:  

1.  Contact the veteran and request that 
he provide information as to all 
treatment of his claimed chronic right 
hip disorder and Wilson's disease and his 
service-connected post-operative right 
tibial and fibular fracture residuals and 
right knee patellar tendonitis, 
labyrinthitis with benign positional 
vertigo and tinnitus, and post-operative 
appendectomy scar residuals including the 
names and addresses of all health care 
providers.  Upon receipt of the requested 
information and the appropriate releases, 
contact Joel Rudman, M.D., and all other 
identified health care providers and 
request that they forward copies of all 
available clinical documentation 
pertaining to treatment of the veteran, 
not already of record, for incorporation 
into the record.  

2.  Then schedule the veteran for a VA 
examination for compensation purposes in 
order to determine the nature, etiology, 
and severity of his claimed chronic right 
hip disorder and Wilson's disease and his 
service-connected post-operative right 
tibial and fibular fracture residuals and 
right knee patellar tendonitis; 
labyrinthitis with benign positional 
vertigo and tinnitus; and post-operative 
appendectomy scar residuals.  All 
indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  The examiner or 
examiners should specifically state 
whether the veteran has (1) a chronic 
right hip disorder and (2) chronic 
Wilson's disease.  

The examiner or examiners should advance 
opinions as to: 

a.  Whether it is more likely than 
not (i.e., probability greater than 
50 percent); at least as likely as 
not (i.e., probability of 50 
percent); or less likely than not 
(i.e., probability less than 50 
percent) that any identified chronic 
right hip disorder originated during 
active service; is in any other way 
causally related to active service; 
or is etiologically related to or 
increased in severity as the result 
of the veteran's service-connected 
disabilities.  

b.  Whether it is more likely than 
not (i.e., probability greater than 
50 percent); at least as likely as 
not (i.e., probability of 50 
percent); or less likely than not 
(i.e., probability less than 50 
percent) that Wilson's disease, if 
diagnosed, originated during active 
service; is in any other way 
causally related to active service; 
or is etiologically related to or 
increased in severity as the result 
of the veteran's service-connected 
disabilities.  

The examiner or examiners should further 
identify the limitation of activity 
imposed by the veteran's 
service-connected post-operative right 
tibial and fibular fracture residuals and 
right knee patellar tendonitis with a 
full description of the effect of the 
disabilities upon his ordinary 
activities.  The examiner or examiners 
should fully describe any weakened 
movement, excess fatigability, and 
incoordination present.  Determinations 
on whether the veteran exhibits pain with 
use of his right lower extremity should 
be noted and described.  If feasible, the 
determinations concerning pain, weakness 
and fatigability should be portrayed in 
terms of the degree of additional range 
of motion loss or ankylosis.  If such a 
determination is not feasible, this 
should be stated for the record and the 
reasons provided.  The examiner or 
examiners should express an opinion as to 
the impact of the veteran's 
post-operative right tibial and fibular 
fracture residuals and right knee 
patellar tendonitis upon his vocational 
pursuits.  

Send the claims folder to the examiner or 
examiners for review of pertinent 
documents therein.  The examination 
report should specifically state that 
such a review was conducted.

3.  Then readjudicate the veteran's 
entitlement to service connection for 
both a chronic right hip disorder and 
chronic Wilson's disease; an initial 
evaluation in excess of 10 percent for 
his post-operative right tibial and 
fibular fracture residuals and right knee 
patellar tendonitis; an initial 
evaluation in excess of 10 percent for 
his labyrinthitis with benign positional 
vertigo and tinnitus; a separate 
compensable evaluation for his tinnitus; 
and an initial compensable evaluation for 
his post-operative appendectomy scar 
residuals with a history of a hernia.  If 
the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


